Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rick Gregory on June 4th 2021.

Claim 32 is cancelled.
Claims 1, 3, 5, 8, 10, 11, 18, 19, 21, 22, 24-26, 30, 33 and 34 are amended as follows: 

1. 	A method comprising: configuring a carrier for fractional scar revision by coupling the carrier to a scalpet assembly comprising a scalpet array including [[at least one ]]a plurality of scalpets, and a vacuum component; 
configuring the carrier to control rotation of the [[at least one]]plurality of scalpets and control application of vacuum of the vacuum component to generate a fractional field by fractional[[ly]] resection[[ing]] of tissue; 
fractionally resecting tissue from a scar deformity, wherein the fractional resection includes circumferentially incising and removing at least one skin plug by application of the scalpet assembly.

3.	The method of claim 2, wherein the fractionally resecting tissue comprises fractionally resecting tissue along a plurality of margins of the scar deformity.  

5.	The method of claim 3, comprising de-delineating a boundary of [[the]]an incised region by fractionally resecting tissue beyond the respective margin.  

8.	The method of claim 1, wherein the fractionally resecting tissue comprises fractionally resecting tissue along a plurality of margins of the scar deformity, and 10fractionally excising tissue within a margin of the scar deformity.

1510.	The method of claim 8, comprising de-delineating a boundary of [[the]]an incised region by fractionally resecting tissue beyond the respective margin.  

11.	The method of claim 1, comprising marking [[the]]a target site for the fractional resection, wherein the marking comprises marking a plurality of fractional resection sites in [[the]] at 20least one area adjacent the scar deformity.  

18.	The method of claim 13, comprising applying a dressing at [[the]]a target site of the fractional resection.  

19.	The method of claim 1, wherein the configuring the carrier includes coupling [[a]]the vacuum component to the scalpet assembly, wherein the vacuum component is configured to remove the tissue using vacuum force.  

21.	The method of claim 20, wherein the vacuum manifold is coupled 25to a lumen of [[the ]]at least one the scalpets and is configured to direct the vacuum force to [[the]]a target site of the fractional resection intraluminally via the lumen.  

22.	The method of claim 20, wherein the vacuum manifold is configured to direct the vacuum force to [[the]]a target site of the fractional resection extraluminally.  

524.	The method of claim 20, wherein the vacuum force is configured for vacuum stabilization of [[the]]a target site of the fractional resection during the fractional resection.  

25.	The method of claim 20, comprising a controller configured to automatically control at least one of a rotational force to [[the ]]at least one of the scalpets and 10delivery of the vacuum force to [[the]]a target site of the fractional resection.  

26.	The method of claim 1, wherein [[the ]]at least one of the scalpets comprises a cylindrical scalpet including a lumen extending at least partially from a distal end towards a 
30.	The method of claim 26, wherein the at least one scalpet includes at least one aperture positioned axially adjacent the [[hollow]]distal region.

33.	The method of claim 1, wherein each scalpet of the plurality of scalpets is configured to rotate around [[a]]its central axis

34.	The method of claim 1, wherein the scalpet assembly includes a drive assembly coupled to each scalpet of the plurality of scalpets, wherein the drive assembly is configured to impart a rotational force to a proximal region of each scalpet, wherein the rotational force rotates each scalpet around [[the]]its central axis.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the method for fractional resection of tissue as recited in the allowed claims.  For example, Bellantoni et al. (US 3,867,942) disclose a carrier (24) which controls rotation of a plurality of scalpets (31/32) for fractional resection of tissue in order to transplant hair (col. 7, lines 31-43; Figure 9) but fails to disclose, inter alia, fractional resection of tissue from a scar deformity.  The prior art further teaches fractional resection of tissue from scar deformities for improved healing of scars (e.g. see Austen et al., WO 2012/103492 and previous Office action).  The prior art of record also teaches fractional resection of tissue near or adjacent to scars for hair transplantation (e.g. see ¶[0038] of Zhang et al., US 2013/0190776).  However, the prior art of record fails to teach fractional resection of tissue via a plurality of rotating scalpets from a scar deformity.  It is noted that after further consideration, it is not found obvious in view of the single rotating scalpet of Carrillo et al. to modify the plurality of scalpets of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771